Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0462
                      Lower Tribunal No. 19-6974 CC
                           ________________


                 Green Restoration Dryout, LLC, etc.,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Miesha S.
Darrough, Judge.

     Shield Law Group of Florida, LLC, and Jamie Alvarez, Jesse Peterson
and Clement Dean (Davie), for appellant.

     Boyd & Jenerette, P.A. and Kansas R. Gooden and Lara J. Edelstein
(Boca Raton), for appellee.

Before FERNANDEZ, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.